Case: 19-10592      Document: 00515374045         Page: 1    Date Filed: 04/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10592                             April 7, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CASYE NECOLE RICHARDSON, also known as Casye Necole Cotton,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:18-CR-71-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Casye Necole Richardson pleaded guilty to possession with intent to
distribute at least 50 but fewer than 500 grams of methamphetamine, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). The district court sentenced
her within the advisory guidelines range to 262 months of imprisonment and
four years of supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10592    Document: 00515374045     Page: 2   Date Filed: 04/07/2020


                                 No. 19-10592

      On appeal, Richardson argues that her sentence was substantively
unreasonable and greater than necessary to achieve the sentencing goals of 18
U.S.C. § 3553(a) because her guidelines range was based on drug quantities
that she admitted when she cooperated with authorities after her arrest. She
contends that if she had waited to cooperate until speaking with an attorney,
she would have received a cooperation agreement under U.S.S.G. § 1B1.8 that
would have prevented the district court from using the information she
divulged to calculate her guidelines range.       Richardson argues that her
guidelines range would have been much lower without those drug quantities
and that the district court failed to take into account the disparity between her
sentence and that of a hypothetical defendant who had not cooperated.
      We must now decide whether the district court imposed a reasonable
sentence or instead abused its discretion in concluding that the § 3553(a)
factors support the sentence. Holguin-Hernandez v. United States, No. 18-
7739, 2020 WL 908880, at *3 (U.S. Feb. 26, 2020). “A discretionary sentence
imposed within a properly calculated guidelines range is presumptively
reasonable.” United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
2008). “The presumption is rebutted only upon a showing that the sentence
does not account for a factor that should receive significant weight, it gives
significant weight to an irrelevant or improper factor, or it represents a clear
error of judgment in balancing sentencing factors.” United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009).
      Because the district court imposed a sentence within the guidelines
range, our “concern about unwarranted disparities is at a minimum.” United
States v. Carey, 589 F.3d 187, 196 (5th Cir. 2009) (internal quotation marks
and citation omitted). Moreover, Richardson has not provided any facts or
arguments, beyond her own speculation, demonstrating that the district court



                                       2
    Case: 19-10592   Document: 00515374045     Page: 3   Date Filed: 04/07/2020


                                No. 19-10592

failed to consider the need to avoid unwarranted sentencing disparities or
failed to give proper weight to any of the § 3553(a) factors in imposing her
sentence. See § 3553(a)(6); Cooks, 589 F.3d at 186. As a result, she has not
rebutted the presumption of reasonableness or established that the district
court abused its discretion by imposing a substantively unreasonable sentence.
      AFFIRMED.




                                      3